                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION

JESSE DEAN, D.C., a Tennessee resident,              )
individually and as a representative                 )
of a class of similarly-situated persons,            )
                                                     )
                      Plaintiff,                     )       Civil Action No. 19-1204
                                                     )
v.                                                   )       CLASS ACTION
                                                     )
CARECORE NATIONAL, LLC, a New                        )
York limited liability company,                      )
                                                     )
                      Defendant.                     )

            DEFENDANT’S CONSENT MOTION FOR EXTENSION OF TIME

       Defendant CareCore National (“Defendant”), by and through its undersigned counsel,

and with the consent of Plaintiff Jesse Dean, D.C., (“Plaintiff”), hereby moves this Court for an

extension of an additional thirty (30) days to respond to Plaintiff’s Complaint (Doc. 1), up to and

including Thursday November 7, 2019. In support of this motion, Defendant states as follows:

       1.      Defendant was served with Plaintiff’s Complaint on September 17, 2019.

       2.      Defendant’s response is currently due on October 8, 2019.

       3.      Defendant requests an additional thirty (30) days, up to and including November

7, 2019, to respond to Plaintiff’s Complaint.

       4.      This is Defendant’s first request for an extension of time.

       5.      Counsel for Defendant have discussed this matter with Plaintiff’s counsel, and

Plaintiff’s counsel consents to Defendant’s requested extension.

       WHEREFORE, Defendant CareCore National, LLC, respectfully requests that this Court

extend the deadline for Defendant to file its response to Plaintiff’s Complaint, up to and

including November 7, 2019, and grant any other and further relief this Court deems appropriate.
Dated:   October 3, 2019

                           Respectfully submitted,

                           HUSCH BLACKWELL LLP


                           /s/ Justin L. Jones
                           Justin L. Jones (TN Bar No. 26403)
                           736 Georgia Avenue, Suite 300
                           Chattanooga, TN 37343
                           T: 901.842.7822
                           Justin.Jones@huschblackwell.com
                           Attorney for Defendant
                           CARECORE NATIONAL LLC
                              CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 3rd day of October 2019, a copy of the
foregoing document was filed with the Clerk of the Court to be served upon counsel of record
via the Court’s ECF system.


                                                        /s/ Justin L. Jones
